 SOUTH STATE BUILDERS 465Jon Bohnenkemper, d/b/a South State Builders, and its alter ego/successor South State Builders, Inc. and Sheet Metal Workers International Associa-tion, Local Union No. 20 a/w Sheet Metal Work-ers International Association, AFLŒCIO.  Case 25ŒCAŒ27989Œ1 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On October 2, 2002, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions as modified and to adopt the recommended Order as modi-fied.1AMENDED CONCLUSIONS OF LAW Substitute the following for Conclusion of Law 1. ﬁ1.  Respondent engaged in unfair labor practices within the meaning of Section 7, Section 8(a)(1), and Section 2(6) and (7) of the Act by Jon Bohnenkemper. ﬁ(a)  Impliedly threatening employees with discharge by telling employees they would not have been hired if their union affiliation were known at the time of hiring. ﬁ(b)  Impliedly threatening employees with discharge by telling them that it contemplated discharging them upon learning of their union affiliation. ﬁ(c)  Threatening employees with discharge by telling employees that it can discharge them in retaliation for their union activities without legal ramifications. ﬁ(d)  Threatening to file suit against union representa-tives in response to its employees™ protected union activi-ties.ﬂ                                                            1 No exceptions were filed to the judge™s findings that Respondent violated Sec. 8(a)(3) and (1) by laying off Vernon Stonestreet and Jeffrey Bullington on October 9, 2001, and that Respondent violated Sec. 8(a)(1) by making remarks that interfered with, restrained, and coerced Stonestreet and Bullington in the exercise of their rights guar-anteed in Sec. 7 of the Act.  The General Counsel excepted to the judge™s failure to list each of the 8(a)(1) violations in the conclusions of law, and to include a remedy for those violations in the Order and no-tice.  The General Counsel also excepted to the judge™s failure to order the Respondent to post the notice, in addition to mailing it to employ-ees.  The Respondent did not oppose these exceptions.  We modify the conclusions of law, Order, and notice to correct these omissions. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Jon Bohnenkemper, d/b/a South State Builders and its alter ego/successor South State Builders, Inc., Jasper, Indiana, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Insert the following as paragraphs 1(a) through (d), and renumber the subsequent paragraphs accordingly. ﬁ(a)  Impliedly threatening employees with discharge by telling employees they would not have been hired if their union affiliation were known at the time of hiring. ﬁ(b)  Impliedly threatening employees with discharge by telling them that it contemplated discharging them upon learning of their union affiliation. ﬁ(c)  Threatening employees with discharge by telling employees that it can discharge them in retaliation for their union activities without legal ramifications. ﬁ(d)  Threatening to file suit against union representa-tives in response to its employees™ protected union activi-ties.ﬂ 2.  Substitute the following for paragraph 2(e). ﬁ(e) Within 14 days after service by the Region, post at its jobsites copies of the attached notice marked ﬁAppen-dix.ﬂ5  Copies of the notice, on forms provided by the Regional Director for Region 25, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent immediately on receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  Since work has been completed at the Davies School project in Oden, Indiana, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Re-spondent at the Oden jobsite at any time since the com-mencement of the unfair labor practices on October 9, 2001, and to all the discriminatees named herein.ﬂ 3.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the Federal labor law and has ordered us to post and obey this notice. 339 NLRB No. 67  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT impliedly threaten our employees with 
discharge by telling employees they would not have been 
hired if their union affiliation were known at the time of 
hiring. 
WE WILL NOT impliedly threaten our employees with 
discharge by telling them that we contemplated discharg-
ing them upon learning of 
their union affiliation. WE WILL NOT threaten our employees with discharge 
by telling them that we can discharge them in retaliation 

for their union activities without legal ramifications. 
WE WILL NOT
 threaten to file suit against union repre-
sentatives in response to our employees™ protected union 

activities. 
WE WILL NOT discharge or otherwise discriminate 
against any of you for supporting Sheet Metal Workers 

International Association Local Union No. 20, or any 
other union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Vernon Stonest
reet and Jeffery Bullington full reinstatement to their former jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make Vernon Stonestreet and Jeffrey Bulling-
ton whole for any loss of earnings and other benefits re-

sulting from their discharge, less any net interim earn-
ings, plus interest. 
 JON BOHNENKEMPER, D/B/A SOUTH STATE BUILDERS, AND ITS ALTER EGO
/SUCCESSOR SOUTH STATE BUILDERS, INC.  Kimberly R. Sorg-Graves, Esq., 
for the General Counsel. Jon Bohnenkemper, pro se, for the Respondent. Neil E. Gath, Esq. (Fillenwarth
, Dennerline, Groth & Towe)
, of Indianapolis, Indiana, for the Charging Party. 
DECISION STATEMENT OF THE CASE ARTHUR J. A
MCHAN, Administrative Law Judge.  This case 
was tried in Jasper, Indiana, on August 12 and 13, 2002.  The 
charge was filed January 3, 2002,
 and the complaint was issued 
April 17, 2002. The General Counsel alleges that Respondent interfered with, restrained, and coerced employees Vernon Stonestreet 
and Jeffrey Bullington on October 
9, 2001 in violation of Sec-
tion 8(a)(1) and then discharged them the same day in violation 
of Section 8(a)(3) and (1). On the entire record,1 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the General Counsel and the Charging Party, I make the 
following FINDINGS OF FACT I.  JURISDICTION
 Throughout 2001, Jon Bohnenkemper operated Respondent, South State Builders, as a sole 
proprietorship.  His office was and is in Jasper, Indiana.  South State was and is a roofing con-
tractor and during 2001 performed services valued in excess of 
$50,000 outside the State of Indiana.  Despite its assertions to the contrary, South State Builders employed employees and 

thus I find that it is an employ
er engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.  I also find 
that the Union, Sheet Metal Work
ers International Association, Local Union No. 20, is a labor organization within the meaning of Section 2(5) of the Act.  In January 2002, South State Build-
ers Incorporated.  However, it continues to operate exactly as it 
did before incorporation, performing the same kind of services for the same customers.  Employees working for South State 
Builders, Inc. continue to be supervised in their work exclu-
sively by Jon Bohnenkemper and at least some of them worked 
for South State Builders before it incorporated. 
II.  ALLEGED UNFAIR LABOR PRACTICES In September 2001, SPS Corporation, a supplier and installer 
of metal siding and roofing issued Respondent a purchase order 
to install metal roof panels on the North Davies Elementary 
School in Oden, Indiana.2  Prior to Respondent™s arrival on the 
jobsite, Williams Construction Company, another contractor, 
had already installed 20,000 squa
re feet of the 80,000 square 
feet of roofing panels.  The two discriminates in this case, 
Vernon Stonestreet and Jeffrey 
Bullington, worked for Wil-liams on the Davies School project.  The Union sent them to 

Williams as ﬁsaltsﬂ but they never revealed their union affilia-
tion prior to Williams™ departure from the job. 
To complete the purchase order, South State transferred six 
employees from a jobsite in Carro
llton, Kentucky, to the Davies 
School project.  On Septembe
r 19, Jerry Ramsey, business 
representative for the Union, went
 to this jobsite.  Ramsey met 
with South State™s owner, Jon 
Bohnenkemper, and told him that he was not paying his employees
 the wage rate required by 
Indiana™s ﬁprevailing wage rateﬂ statute.  Bohnenkemper was paying his employees the rate specified for roofers; Ramsey 
contended that he was required 
to pay the rate specified for 
                                                          
 1 The word ﬁconcedesﬂ is
 repeatedly mistranscribed as ﬁconceives.ﬂ 
2 Oden is about 40Œ50 miles west of Jasper and northeast of Evans-
ville, Indiana.  SOUTH STATE BUILDERS 467sheet metal workers, which is about $10 per hour higher (in 
excess of $31). Ramsey also instructed Stonestreet and Bullington to go 
back to the Davies School and apply for work with South State.  
They did so, without revealing their union affiliation, on Sep-
tember 20.  Bohnenkemper hi
red Stonestreet and Bullington and told them to start work on Monday, September 24. Bohnen-
kemper informed the two salts 
that they would be paid by 
Manpower, Inc. and that they would have to fill out a Man-
power employment application 
which he would fax to Man-
power™s office in Madison, Indiana. Stonestreet and Bullington started work on September 24 and were given the employment
 applications on the afternoon 
of September 25.  They returned them to Bohnenkemper on the 
morning of September 26.  Ne
ither employee was interviewed 
nor had any contact with Manpower.  No representative of 
Manpower ever came to the Davies jobsite.  Jon Bohnenkemper performed all the supervision 
of employees who were laying 
roofing panels. Shortly after they started working for South State, Ston-
estreet and Bullington were contacted by a State of Indiana 
inspector regarding their wages.  Business Representative Jerry 
Ramsey had contacted this inspector.  Shortly thereafter, Re-
spondent began paying its empl
oyees the higher wage rate 
specified for sheet metal workers. 
On Tuesday, October 2, four union organizers came to the 
Davies School jobsite.  Bohnenkemper told his employees that 
they could talk to the organizers but that he wouldn™t join Jerry 
Ramsey™s union.  He also said that when he met Ramsey the 
week before, he would have liked to have thrown him off the 
roof. Ramsey returned to the Davies School jobsite on Tuesday, 
October 9, 2001.  He brought with him a letter identifying Ston-
estreet and Bullington as union organizers.  Ramsey also told 
Bohnenkemper orally that the two employees were organizers.  
Shortly thereafter both Stonestreet and Bullington revealed 
union T-shirts that they had been wearing underneath other 
articles of clothing. Shortly before lunch, Bohnenke
mper approached Stonestreet and Bullington and said they had lied to him, because he had 
asked them whether they were affiliated with the Union.  Ston-
estreet responded that Bohnenkemper was not supposed to 
make such inquiries.  Bohnenkemper said that if he had known 
that Stonestreet and Bullington were being paid by the Union, 
he would have hired somebody 
else.  Bohnenkemper also re-
marked that he would file suit against Jerry Ramsey if he con-
tinued to harass him. During lunch, Bohnenkemper approached Stonestreet and Bullington again and told them that he was tempted to tell Jerry 
Ramsey to take the two of them with him when Ramsey left the 
jobsite that morning.  He also told them that he could find a 
way to get rid of them if he so desired. 
At the end of the day, Bohnenkemper approached Stonestreet 
and Bullington a third time.  He told them that Respondent was 
running short of roofing panels and stitch screws and therefore 
he was going to lay the two off, since they were the newest 
employees.  This assertion was inaccurate in that Bohnen-
kemper had hired two employees for the Davies School job 
after the two salts started work.  These employees were Amber 
Hastings, who started work on October 1, and William Upton 
who started work on October 8. Analysis 
Respondent violated Section 8(a)(3) and (1) in laying off 
Vernon Stonestreet and Jeffrey 
Bullington on October 9, 2001. In order to prove a violation of Section 8(a)(3) and (1), the 
General Counsel must show that union activity or other pro-
tected activity has been a substantial factor in the employer™s 
adverse personnel decision.  To establish discriminatory moti-
vation, the General Counsel must
 show union or protected con-certed activity, employer knowledge 
of that activity, animus or 
hostility towards that activity and an adverse personnel action 
caused by such animus or hostility.  Inferences of knowledge, 
animus and discriminatory mo
tivation may be drawn from cir-
cumstantial evidence as well from direct evidence.
3  Once the 
General Counsel has made an in
itial showing of discrimination, 
the burden of persuasion shifts to the employer to prove its 

affirmative defense that it woul
d have taken the same action 
even if the employee had not engaged in protected activity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981). As a preliminary matter, I conclude that South State Builders 
was Stonestreet and Bullington™s employer.  Bohnenkemper 
does not contend that the employees on the Davies School job 
were independent contractors.  He suggests that Manpower, 
Inc., was their employer.  Manpower provided payroll and ad-

ministrative services to South State for its employees.  Jon 
Bohnenkemper was the only person who directed the employ-
ees at Davies in the manner and means by which they were to 
perform their tasks.  For example, he directed Stonestreet to 
wear his tool belt at all times
.  Bohnenkemper also hired em-ployees, set the terms and conditi
ons of their employment and 
fired themŠwithout input from Manpower or anyone else.  No 
representative of Manpower ever visited the Davies School 
jobsite. The General Counsel has made a prima facie case of dis-
crimination. Stonestreet and Bullington were on the Davies 
project as union organizers.  
Bohnenkemper discharged them within hours of discovering this fact, after making a number of 
comments establishing his animus
 towards the Union.  More-over, I also infer discriminatory motive from the pretextual 

nature of Bohnenkemper™s explanation for the discharges.  It is 
well settled that when a respondent™s stated motives for its 
actions are found to be false, the circumstances may warrant an 
inference that the true motive is
 an unlawful one that the re-
spondent desires to conceal, Fluor Daniel, Inc., 304 NLRB 970, 971 (1991); Fast Food Merchandisers, 291 NLRB 897, 898 (1988); Shattuck Denn Mining Corp.
, 362 F.2d 466, 470 (9th Cir. 1966); and Reeves v. Sanderson Plumbing Products
, 530 U.S.133 (2000). Bohnenkemper testified that he laid Stonestreet and Bulling-
ton off because he was running out of work for his employees 
                                                          
 3 Flowers Baking Co
., 240 NLRB 870, 871 (1979); 
Washington 
Nursing Home, Inc., 321 NLRB 366, 375 (1966); 
W. F. Bolin Co. v. 
NLRB, 70 F.3d 863 (6th Cir. 1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468at the Davies School.  Since sixŒeight employees continued 
working at the project after October 9, Respondent would have 
to prove that the alleged discriminates were selected for layoff 

for non-discriminatory reasons to
 establish an affirmative de-fense. South State falls far short of meeting this burden. An obvious problem with Res
pondent™s defense is that it hired two employees after Stone
street and Bullington, one of whom started the day before the lay off.  Even assuming that 
there is a credible nondiscriminatory explanation for a lay off; 
there is no such explanation for laying off the discriminatees 
rather than the two newer employees. 
Bohnenkemper testified that he asked Stonestreet and Bull-
ington if they would be willing to travel to other worksites, 
particularly the project he had in Carrollton, Kentucky.  He 
testified further that because the discriminatees indicated that 
they would not do so, he laid th
em off rather than the new em-
ployees.
  I credit the testimony of the discriminates that 
Bohnenkemper never asked them about the Carrollton job or 
any other except for a potential job in Jasper.  I credit their 
testimony that they never indicated that they would be unwill-
ing to work at sites other than the Davies School. I also decline to credit Bohne
nkemper™s testimony that the 
two new employees, Amber Hastings and William Upton indi-
cated a willingness to work in Carrollton and other sites.  First 
of all, there is nothing to corroborate this self-serving testimony 
and the only evidence in the record (GC Exh. 4) indicates that 
Hastings and Upton worked exclusively at the Davies School 
project until December 2001, when their employment with 
South State ended. There is also no indication that Respondent needed to trans-
fer any employees to Carrollton on October 9.  It was not until 
October 21, that any employee 
was sent to Carrollton from the 
Davies School.  That employee, 
Fred Johnson, was almost im-
mediately replaced at Davies by a new hire, Pat Bryant. 
Bohnenkemper testified at length about the fact that he was 
given two separate purchase orders for the Davies School.  The first was to install the roof panels and the second was to per-
form gutter work.  I credit his testimony that SPS did not issue 
him the second purchase order un
til late November.  This is 
indicated by the fact that Respondent hired a number of new 

employees at this time.  However, the receipt of the second 
purchase order is irrelevant to the 
issues in this case.  It is evi-dent that Respondent had a substantial amount of work on the 
project after October 9, and that six to eight of employees con-
tinued to work at the school.  Even assuming that South State 
needed fewer employees on October 
9, than previously, there is 
no credible nondiscriminatory e
xplanation for Respondent se-
lecting Stonestreet and Bullington for layoff on that dateŠ
particularly given the close proxi
mity to the jobsite visit by 
Ramsey and Bohnenkemper™s disc
overy that the discriminates 
were union organizers. Respondent Violated Section 8(a)(1) as Alleged in Complaint Paragraph 5 
After meeting with Ramsey 
on October 9, Bohnenkemper told Stonestreet and Bullington that he would not have hired 
them if he knew they were paid
 union organizers, that he had been tempted to discharge them when Ramsey was at the site, 
that he could get rid of them if 
he wanted to and that he might file suit against Jerry Ramsey.  These remarks interfered with, 
restrained, and coerced the discriminatees in the exercise of 
their rights guaranteed in Section 7 of the Act and thus violated 
Section 8(a)(1).  Indeed, it is evident that Bohnenkemper made 
these remarks while he was c
ontemplating how he could dis-charge Stonestreet and Bullington and that the remarks were 
likely to give the two employees
 the impression that he was 
looking for a way to get rid of them. 
Jon Bohnenkemper, Doing Business As South State Builders, and South State Builders, Inc., 
are Jointly and Severally Liable to Remedying 
the Unfair Labor Practices Found Herein. South State Builders, Inc., ha
s identical management, busi-ness purpose, operations, equipment, customers, supervision, and ownership, as did South State Builders in 2001.  Thus, 
despite any evidence as to Res
pondent™s motive in incorporat-ing, I find that South State Builders, Inc. is an alter ego of 
South State Builders.  It is the same company and is thus re-
sponsible for remedying the unfair labor practices of South 
State Builders. 
South State Builders, Inc. is 
also responsible for remedying 
South State Builders unfair labor practices because it is a suc-
cessor to South State Builders.  Since the two companies are 
essentially the same, South State Builders, Inc. obviously had 
knowledge of South State Builders™ unfair labor practices when 
it started operating as a corporation.  The two entities therefore 
are jointly and severally liable for remedying these violations, 
Golden State Bottling Co. v. NLRB, 414 U.S. 168 (1973). CONCLUSIONS OF LAW 1.  Respondent violated Section 8(a)(1) on October 9, 2001, 
by making remarks to Vernon 
Stonestreet and Jeffrey Bulling-
ton that had a tendency to interfere with, restrain, and coerce 
them in the exercise of their Section 7 rights. 
2.  Respondent violated Section 8(a)(3) and (1) in discharg-
ing Vernon Stonestreet and Jeffrey Bullington on the same 
date. 3.  South State Builders, Inc. and South State Builders are al-
ter egos. 4.  South State Builders, Inc. is a successor to South State 
Builders. REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. The Respondent having discriminatorily discharged Vernon 
Stonestreet and Jeffrey Bullington,
 it must offer them rein-
statement and make them whole for any loss of earnings and 
other benefits, computed on a quarterly basis from date of dis-
charge to date of proper offer of reinstatement, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987).  SOUTH STATE BUILDERS 469On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4ORDER The Respondent, Jon Bohnenkemper, d/b/a as South State Builders and its alter ego/successor South State Builders, Inc., 
Jasper, Indiana, its officers, agents, successors, and assigns, 
shall 1.  Cease and desist from (a) Discharging or otherwise discriminating against any em-
ployee for supporting Sheet Metal Workers International Union 
Local Union No. 20 or any other union.  
(b) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Vernon 
Stonestreet and Jeffrey Bullington full reinstatement to their 
former jobs or, if those jobs 
no longer exist, to substantially 
equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
(b) Make Vernon Stonestreet and Jeffrey Bullington whole 
for any loss of earnings and other benefits suffered as a result 

of the discrimination against them, in the manner set forth in 
the remedy section of the decision. 
(c) Within 14 days from the date
 of this Order, remove from 
its files any reference to the unl
awful discharges, and within 3                                                           
                                                           
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
days thereafter notify the employees in writing that this has 
been done and that the discharges will not be used against them 
in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order.  (e) Within 14 days after service by the Region, mail a copy 
of the attached notice marked ﬁAppendixﬂ
5 to all employees 
who were employed by the Re
spondent at the Davies School 
project in Oden, Indiana, at any time from the onset of the un-
fair labor practices found in this case, October 9, 2001, until the 
completion of these employees™ work at that jobsite.  The no-
tice shall be mailed to the last known address of each of the 
employees after being signed by the Respondent™s authorized 
representative. 
(f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  